Respondent directed to file answer to petition for a writ of habeas corpus ad testificandum, articulated by Supreme Court as a petition for the great writ, and therein to show cause, if any he has, why the writ should not issue as prayed, said answer to be limited to the following questions:
Nichalos A. Palmigiano, petitioner, pro se.
Richard J. Israel, Attorney General, Donald P. Ryan, Asst. Attorney General, for respondent.
(1) whether G. L. 1956, §11-7-4, charges a felony or a mis' demeanor, as raised by paragraph 1 of the petition;
(2) whether the imposition of a sentence to be served at the conclusion of a life sentence is ultra vires of the sentencing justice’s jurisdiction, as alleged in paragraph 2 of the petition.